2 m -/5*
                                ELECTRONIC RECORD

                                                                                214-75'
COA #14-13-00682-CR                                OFFENSE: Poss or Promotion of Child Pornography


STYLE: Mark Douglas Robison v The State of Texas               COUNTY: Harris


COA DISPOSITION: Affirmed                                      TRIAL COURT: 351st District Court



DATE: January 22. 2015   Publish: Yes                          TC CASE #:1324897




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Mark Douglas Robison v The State of Texas

CCA#


    APPBLLAUT -S                    Petition       CCA.Dispositioan:                /                  #

FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE            5U4-1C
                                                   JUDGE:            :

DATE:      0<f/azl3-0/j-                           SIGNED:                         PC:


JUDGE:                                              PUBLISH:                       DNP:




                                                                                          MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                           JUDGE:


                                                                                   ELECTRONIC RECORD